DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 04/30/2021 and the IDs filed 04/30/2021.

Claims 1-19 are pending and being examined.

Claims 16-18 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 1, the claim is directed to a method but does not comprise any active process steps.  It is unclear as to how the CHEFS is generated.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezaei et al. (Rezaei,F.; Lively,R.P.; Labreche,Y.; Chen,G.; Koros,W.; Jones,C.W; Aminosilane-Grafted Polymer/Silica Hollow Fiber Adsorbents for CO2 Capture from Flue Gas. ACS Appl. Mater. Interfaces 2013, 5, 3921-3931).
Considering claims 1-2, Rezaei teaches generating the CHEFS from a dope wherein the step comprises direct spinning a dope into CHEFS (Rezaei, section 2.3.2 on page 3923).
Considering claim 3, Rezaei teaches the dope comprises a BIAS, at least one polymer, and at least one solvent (Rezaei, section 2.3.2 on page 3923).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labreche et al. (Labreche, Y.; Fan, Y.; Lively, R.P.; Jones, C.W.; Koros, W.J.; (2015), “Direct dual layer spinning of aminosilica/Torlon® hollow fiber sorbents with a lumen layer for CO2 separation by rapid temperature swing adsorption”, J. Appl. Polym. Sci., 132, 41845).
Considering claims 1-2, Labreche teaches generating the CHEFS from a dope wherein the step comprises direct spinning a dope into CHEFS (Labreche, abstract and “Dual Layer Fibr Formation” on page 41845).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734